The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Notice to Applicant
In response to the communication received on 04/29/2022, the following is a Non-Final Office Action for Application No. 16977014.     

Status of Claims
Claims 1, 3, 5-9, 11, and 13-20 are pending.
Claims 2, 4, 10, and 12 are cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the §101 rejection, and hence the §101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20190130364 A1) hereinafter referred to as Sun in view of Akutagawa et al. (US 20150248651 A1) hereinafter referred to as Akutagawa.  

Sun teaches:
Claim 1. An information processing device comprising: 
a memory configured to store a plurality of action information pieces associated with a first user (¶0055 The memory 230 and a persistent storage 235 are examples of storage devices 215, which represent any structure(s) capable of storing and facilitating retrieval of information (such as data, program code, and/or other suitable information on a temporary or permanent basis). …The users' location 243 includes the current location, past location history, and projected locations. The user availability 242 includes free and busy slots marked on a calendar); and 
circuitry configured to: recognize a first context associated with the first user, wherein the first context includes presence of the first user in a specific place; receive position information of a second user different from the first user; recognize a second context associated with the second user based on the position information of the second user, wherein the position information of the second user corresponds to a current position of the second user, and the second context corresponds to an expected arrival time of the second user at the specific place (¶0055 The memory 230 and a persistent storage 235 are examples of storage devices 215, which represent any structure(s) capable of storing and facilitating retrieval of information (such as data, program code, and/or other suitable information on a temporary or permanent basis). …The users' location 243 includes the current location, past location history, and projected locations. The user availability 242 includes free and busy slots marked on a calendar. ¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more of the following contexts: 1) user context, such as the user state (e.g., driving, cycling, jogging, walking, exercising, standing, sleeping, and the like), the user location (e.g., home, office, restaurants, public space, and the like); 2) device context, such as the mobile device form factor (e.g., phone, watch, glasses, tablet, HMD, and the like) and how the user is using the mobile device (e.g., taking a call, using apps, idling, and the like); and 3) ambient context (e.g., sound, light, temperature, humidity, and the like) alternative embodiment is to have the INE be incorporated in the server 500, which also receives from the client one or more contexts, i.e., user context, device context, ambient context, and push notifications directly to the user with meta information specifying how these notifications should be formatted on the mobile device); 
determine a recommended action to be presented to the first user, wherein the recommended action is determined based on the first context and the second context (¶0073 As part of this new event recommendation, the server suggests an appropriate venue suitable for this type of event and is close to all users. As each user decides to attend or pass the recommended event, the server stores the feedback and records his or her activity pattern to provide more targeted input to feature vector in the future. ¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more contexts.... ¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration. If the user is in the hot and humid environment where the user may not be in a mood or is unable to focus on consuming full text notification or not to consume notification at all, the INE can either reformat the notification into a briefer form (e.g., image only, bigger and concise texts) or queue up the notification until the user is in a more comfortable environment.); 
control presentation of the recommended action to the first user; recognize an action of the second user based on the recommended action presented to the first user (¶0118-0119 In operation 1030, the future estimation engine 900 retrieves the context of interest/committed events when the events are located on the server. In operation 1035, the future estimation engine 900 compares the retrieved events context with event participation patterns. In operation 1040, the future estimation engine 900 determines whether the user will likely be able to attend an event. In operation 1045, the future estimation engine 900 predicts the availability as busy when the time slot is marked busy or when the user is likely to be attending an event. In operation 1050, the future estimation engine 900 predicts the availability as free when the time slot is not marked busy and the user will most likely not be attending an event); and 
update content of the stored plurality of action information pieces based on the recognized action of the second user (¶0158 In operation 1815, the server 200 constructs a probability function to represent the conditional probability event occurrence given a particular event context. Construct a probability function to represent the conditional probability of event occurrence given a particular event context (e.g., a pick-up soccer event in Mountain View on Saturday 3 pm and the like.) by normalizing the scoring function as follows:  …where P( ) is the probability of event occurrence and w.sub.i is the weight for an event.In operation 1820, the server 200 monitors the responses to recommendations. To begin training, weights are initially assigned with random values. Each time the server pushes a recommended event with a specific context to users, if the event happens successfully (i.e., users accepted and attended the event), the server labels this recommended event as true. Otherwise, the server labels it as false. In operation 1825, the server 200 adjusts the probability function based on responses to recommendations. As the predictor is trained with more event occurrence history, if the prediction is inaccurate, the server runs gradient decent to adjust the weights. Overtime, the weights will gradually converge and yields a more accurate prediction..). 
Although not explicitly taught by Sun, Akutagawa teaches in the analogous art of social networking event planning:
receive position information of a second user different from the first user; recognize a second context associated with the second user based on the position information of the second user, wherein the position information of the second user corresponds to a current position of the second user, and the second context corresponds to an expected arrival time of the second user at the specific place (Fig. 11 and ¶0191 the real-time event planning begins when at least one of the contacts begins traveling to the event (e.g., as determined by GPS tracking or a user acknowledgment when the user is leaving). In yet another example, the real-time event planning begins when one or more of the users manually trigger the real-time event planning system (e.g., by selecting real-time event planning using the GUI or a voice-activation command). In some embodiments, the real-time event planning system is utilized after an incomplete event plan has been generated and/or accepted. For example, several contacts have agreed to go to a restaurant for dinner at 6 pm on Friday, but the exact restaurant has not been generated/agreed upon. Then, at a time closer to the event (e.g., 5 pm), the real-time event planner is implemented to utilize the current information (e.g., location information of the contacts, traffic information, wait times, and/or any other current information).);
control presentation of the recommended action to the first user; recognize an action of the second user based on the recommended action presented to the first user (Fig. 11 and ¶0191 For example, the real-time event planning begins one hour before the event is planned to take place. In another example, the real-time event planning begins when at least one of the contacts begins traveling to the event (e.g., as determined by GPS tracking or a user acknowledgment when the user is leaving). In yet another example, the real-time event planning begins when one or more of the users manually trigger the real-time event planning system (e.g., by selecting real-time event planning using the GUI or a voice-activation command).); and 
update content of the stored plurality of action information pieces based on the recognized action of the second user (Fig. 11 and ¶0117 In some embodiments, travel plans are suggested based on social networking information and/or other information. For example, interests and hobbies are utilized to suggest destinations or side-trips while at a location. Furthering the example, banking/financial information is also analyzed to recommend travel plans. For example, the system notes that User A saved $2,000 over the past three months, and recommends a vacation that fits User A's budget. In another example, if a contact of a user is traveling at the same time to the same location, the user and the contact are notified of such an occurrence so that they are able to meet up. In another example, if a user is traveling to a location where a contact lives (and perhaps neither is aware), the user and the contact are provided this information. In some embodiments, the user is notified if a potential contact lives there or is going to be in the same location as the user. ¶0191 several contacts have agreed to go to a restaurant for dinner at 6 pm on Friday, but the exact restaurant has not been generated/agreed upon. Then, at a time closer to the event (e.g., 5 pm), the real-time event planner is implemented to utilize the current information (e.g., location information of the contacts, traffic information, wait times, and/or any other current information).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the social networking event planning of Akutagawa with the system for automatically creating an instant ad-hoc calendar event of Sun for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Sun ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Sun ¶0001 teaches automatically creating an ad-hoc calendar event, and Akutagawa Abstract teaches that event planning using social networking enables an efficient implementation of planning an event as well as minimizing network traffic and optimizing other technological aspects of life; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Sun at least the above cited paragraphs, and Akutagawa at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the social networking event planning of Akutagawa with the system for automatically creating an instant ad-hoc calendar event of Sun.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Sun teaches:
Claim 3. The information processing device according to claim 1, wherein the circuitry is further configured to:  recognize a third context that is different from the first context and the second context; and determine the recommended action based on the first context, the second context, and the third context (¶0085 The server 500 provides intelligent notifications. The mobile device, incorporated with an intelligent notification engine (INE) provides notifications of each event intelligently to the user based on one or more of the following contexts: 1) user context, such as the user state (e.g., driving, cycling, jogging, walking, exercising, standing, sleeping, and the like), the user location (e.g., home, office, restaurants, public space, and the like); 2) device context, such as the mobile device form factor (e.g., phone, watch, glasses, tablet, HMD, and the like) and how the user is using the mobile device (e.g., taking a call, using apps, idling, and the like); and 3) ambient context (e.g., sound, light, temperature, humidity, and the like) alternative embodiment is to have the INE be incorporated in the server 500, which also receives from the client one or more contexts, i.e., user context, device context, ambient context, and push notifications directly to the user with meta information specifying how these notifications should be formatted on the mobile device.).

Sun teaches:
Claim 5. The information processing device according to claim 1, wherein the circuitry is further configured to: set a search condition based on  a result of the recognition of the first context and the second context ; and retrieve the recommended action from the stored plurality of action information pieces based on the search condition (¶0071 Users use the mobile application. Users then set their event interests. Users' approximate locations and near-term availabilities are synced to the server as they are using the mobile application. The server builds a feature vector for each user using location, availability, interests, and past in-app activity patterns. The server updates search indices with the feature vector.).

Sun teaches:
Claim 6. The information processing device according to claim 1, wherein the circuitry is further  configured to output the recommended action (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in).).

Sun teaches:
Claim 7. The information processing device according to claim 6, wherein the circuitry is further configured to  output the recommended action based on  a specific  trigger (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in).).

Sun teaches:
Claim 8. The information processing device according to claim 7, wherein the specific trigger corresponds to one of the second user heading for the specific place, an activation of the information processing device, a request by the first user to output the recommended action, or presence of the second user in the specific place (¶0078 The server 500 matches active users based on current location interests, availability, and past history. The server 500 partitions active users based on their geographic locations. The server 500 derives user interests based on past event participation history and user explicit specified interests. The server 500 derives user availability based on integration of other calendar services and user explicitly specified availability. The server 500 derives a current user location based on the default mobile device location service (e.g., GPS/WiFi/Cellular tower) and the user's in app activities (e.g. check-in). ¶0081 The server 500 processes user data collection. The mobile device proactively pushes the updated data to the server when the change is significantly enough (e.g., exceeds a pre-determined threshold value). The server 500 periodically polls the mobile device and check if there is any data updates).  

Sun teaches:
Claim 9. The information processing device according to claim 1, wherein the circuitry is further configured to: obtain e a plurality of recommended actions; and determine the recommended action from the plurality of recommended actions based on a priority of each of the plurality of recommended actions (¶0074 During event creation process, if there are multiple events to recommend to users, the server applies machine learning/AI techniques to rank events based on their acceptance likelihood. Events with higher probability of acceptance will be pushed to users first; whereas events with lower probability of acceptance will be pushed to users later or not at all.).

Sun teaches:
Claim 11. The information processing device according to claim 1, wherein the circuitry is further configured to automatically update the content of the plurality of action information pieces based on information from an external apparatus (¶0081 The server 500 processes user data collection. The mobile device proactively pushes the updated data to the server when the change is significantly enough (e.g., exceeds a pre-determined threshold value). The server 500 periodically polls the mobile device and check if there is any data updates.).

Sun teaches:
Claim 13. The information processing device according to claim 5, wherein the circuitry is further configured to  store the plurality of action information pieces based on chronological relationships among the plurality of action information pieces (¶0074 During event creation process, if there are multiple events to recommend to users, the server applies machine learning/AI techniques to rank events based on their acceptance likelihood. Events with higher probability of acceptance will be pushed to users first; whereas events with lower probability of acceptance will be pushed to users later or not at all.).

Sun teaches:
Claim 14. The information processing device according to claim 6, wherein the circuitry is further configured to display    the recommended action (¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration).

Sun teaches:
Claim 15. The information processing device according to claim 14, wherein Page 6 of 17Application No. 16/977,014 Reply to Office Action of August 31, 2021 the circuitry is further configured to display the recommended action  along with a timeline, and the timeline is associated with the first user (¶0055 The past activity information 244 includes characteristics and attributes of past accepted, rejected, or dismissed events, with detail such as event location, event type, event venue, event weather, time of the day, day of the week, list of invitees, list of attendees, list of friends that attended, and the like; event acceptance, rejection and dismiss rates, such as including the overall statistics as well as a breakdown according to each event characteristic and attribute; and event no show rates, such as including the overall statistics as well as a breakdown according to each event characteristic and attribute and also showing event or activities in lieu of initially accepted events.).

Sun teaches:
Claim 16. The information processing device according to claim 14, wherein the circuitry is further configured to display the recommended action along with a reason for recommendation of the recommended action (¶0097 The recommendation engine 650 includes an event feature extractor 651, a user profile & pattern extractor 652, pattern matching 653, profile matching 654 (exact profile matching 654a and approximate profile matching 654b), future estimation 655, personalized ranking 656, reason generation 657, recommendation generation 658, recommendations now/future 659, and recommendation nearby 660.).

Sun teaches:
Claim 17. The information processing device according to claim 14, wherein the circuitry is further configured to display a plurality of recommended actions (¶0087 The INE can signal the user there is a notification by flashing the mobile device LED or displaying an icon in its status bar. If the user is about to arrive or already arrived at the event venue, the INE can check with the server 500 to see how many other event invitees have also arrived and notify the user accordingly. If the user is in a public space where the ambient sounds are too loud for the user to hear the default notification alert, the INE can automatically increase the alert volume, change to a more noticeable alert tone, and/or turn on the vibration.).

Sun teaches:
Claim 18. The information processing device according to claim 1, wherein the specific  place corresponds to a sensing range of  a sensor device (¶0102 The ambient context 730 includes sounds 732, light 734, temperature 736, and humidity 738. The sounds 732 can be captured by a microphone on the electronic device, the light 734 can be capture using an optical sensor in the electronic device.).

As per claims 19 and 20, the method and program tracks the device of claims 1 and 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 1 are applied to claims 19 and 20, respectively.  Sun discloses that the embodiment may be found as a program (Fig. 1 and ¶0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KURTIS GILLS/Primary Examiner, Art Unit 3623